DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed.
Claims 1, 6 and 11 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An electronic device, comprising: 
a display device; 
a microphone; 
one or more processors; and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying, via the display device, a first user interface; 
while displaying the first user interface and at a first time, detecting, via the microphone, a first utterance; and 
in response to detecting the first utterance: in accordance with a determination that a set of performance criteria are met, the set of performance criteria including a criterion that is met when the first utterance corresponds to a first operation, performing the first operation; and 
in accordance with a determination that the set of performance criteria are not met, displaying, in the first user interface, displaying a suggestion graphical object that includes a first text utterance suggestion corresponding to a second utterance that, when detected via the 3 121523018Application No.: 16/888,450Docket No.: P42889US1/77870000361101 microphone, causes a second operation to be performed, wherein the first text utterance suggestion is selected for display based on a context of the first user interface at the first time and based on the first utterance, wherein the first text utterance suggestion corresponds to a valid voice command available for the current state of the first user interface.
Further, in an interview conducted on 05/11/2022, Applicant representative convincingly argued that there was a lack of connection between Gould (US 6,088,671) and Klein (US 2015/0256873) teaching in accordance with a determination that the set of performance criteria are not met, displaying, in the first user interface, displaying a suggestion graphical object that includes a first text utterance suggestion corresponding to a second utterance that, when detected via the 3 121523018Application No.: 16/888,450Docket No.: P42889US1/77870000361101 microphone, causes a second operation to be performed, wherein the first text utterance suggestion is selected for display based on a context of the first user interface at the first time and based on the first utterance, wherein the first text utterance suggestion corresponds to a valid voice command available for the current state of the first user interface.

Gould (US 6,088,671) teaches in a method for use in recognizing continuous speech, signals are accepted corresponding to interspersed speech elements including text elements corresponding to text to be recognized and command elements corresponding to commands to be executed. The elements are recognized. The recognized elements are acted on in a manner which depends on whether they represent text or commands.
However, Gould does not teach the invention as claimed, especially in accordance with a determination that the set of performance criteria are not met, displaying, in the first user interface, displaying a suggestion graphical object that includes a first text utterance suggestion corresponding to a second utterance that, when detected via the 3 121523018Application No.: 16/888,450Docket No.: P42889US1/77870000361101 microphone, causes a second operation to be performed, wherein the first text utterance suggestion is selected for display based on a context of the first user interface at the first time and based on the first utterance, wherein the first text utterance suggestion corresponds to a valid voice command available for the current state of the first user interface.
Klein (US 2015/0256873) teaches voice input is received, via a microphone. The voice input is translated into a machine-understandable representation of the voice input. An operation performable by an audio/video device and corresponding to the machine-understandable representation of the voice input is selected. A signal code for the operation is broadcast, via a broadcast device, in a format recognizable by the audio/video device.
However, Klein does not teach the invention as claimed, especially in accordance with a determination that the set of performance criteria are not met, displaying, in the first user interface, displaying a suggestion graphical object that includes a first text utterance suggestion corresponding to a second utterance that, when detected via the 3 121523018Application No.: 16/888,450Docket No.: P42889US1/77870000361101 microphone, causes a second operation to be performed, wherein the first text utterance suggestion is selected for display based on a context of the first user interface at the first time and based on the first utterance, wherein the first text utterance suggestion corresponds to a valid voice command available for the current state of the first user interface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675